Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to the Remarks and Amendments filed on 10/26/2021 for the application 16/034,447 filed on 07/13/2018.
Claim 1, 6-8, 14, 17, and 19 are amended. Claims 1-20 are currently pending for consideration.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant Remarks that the “II. Objection to the Drawings” with “Support for the amendments to the drawings may be found…”
The examiner reviews and agrees to withdraw the objection.
Applicant Remarks that the “III. Objection to the Claims” with “… Applicant has amended claims 6, 7, and 14 as suggested…”
The examiner reviews and agrees to withdraw the objection.
Applicant Remarks that the “IV. Rejection under 35 U.S.C. § 101” with “… Applicant has amended claims 1, 17, and 19 and request reconsideration of this rejection…”
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive because the amended claims are still directed to an abstract ideas without significantly more after the prongs analysis below (see 35 U.S.C. 101 rejection below).
Applicant Remarks that the “V. Rejection under 35 U.S.C. § 112” with “… Applicant has amended claims 7 and 8…”
The examiner reviews and agrees to withdraw the rejection.
Applicant Remarks that the “VI. Rejection under 35 U.S.C. § 103” with “… Claim 1, as amended recites ‘… 
wherein the plurality of classes include corners, a header bottom-left corner, a header bottom-right corner, and not-a-corner, the header bottom-left corner being a cell directly below a visual table header on a left table boundary, and the header bottom-right corner being a cell directly below a visual table header on a right table boundary;
…
visually identifying a position of each of the induced at least one table in the spreadsheet’… “
Applicant’s arguments filed 10/26/2021 as above, with respect to the rejection(s) of claim(s) 1, 17, and 19 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration with the amendments, a new ground(s) of rejection is made in view of Ross in view of Singh and Mohan.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite a method, a system and medium for identifying information.
At step 2A, prong 1, the limitations of “receiving a spreadsheet including at least one table”, “identifying one or more classes of a plurality of classes for each cell of the received spreadsheet…”, “wherein the plurality of classes include corners, a header bottom-left corner, a header bottom-right corner, and not-a-corner, the header bottom-left corner being a cell directly below a visual table header on a left table boundary,…”,  “inducing at least one table in the received spreadsheet based on the one or more identified classes for each cell of the received spreadsheet”, “visually identifying a position of each of the induced at least one table in the spreadsheet”. The BRI of these limitations encompass, for example, a person viewing a stack of documents and deciding how to group and integrate them mentally based on what is observed in the document with regards to content with further descriptions. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to “"collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, the judicial exception is not integrated into a practical application. The “retrieving” and “outputting” steps only amount to extra-solution activities of receiving data improves a computational efficiency of a document creation processor” only amounts to a generic link of the use of the judicial exception to a particular technological environment. None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the plurality of classes include corners, a header bottom-left corner, a header bottom-right corner, and not-a-corner, the header bottom-left corner being a cell directly below a visual table header on a left table boundary,…”, and “visually identifying a position of each of the induced at least one table in the spreadsheet”. These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
Independent claims 17 and 19 are rejected using similar analysis as claim 1.
Regarding to Claims 2, and 3, these claims do not include any additional elements that are sufficient to amount significantly more than the judicial exception. For example, these claims merely receiving dataset, extracting data, identifying classes from the gathered information, which is an insignificant extra-solution activities in the form of manipulating the gathered information. See MPEP §2106.05(g).
Regarding to Claims 4-8, 9-10, and 16, these claims do not include any additional elements that are sufficient to amount significantly more than the judicial exception. For example, these claims merely extracting data, identifying classes from the gathered information, which is an insignificant extra-solution activities in the form of manipulating the gathered information. See MPEP §2106.05(g).

Regarding to Claims 13, 14, and 15, these claims do not include any additional elements that are sufficient to amount significantly more than the judicial exception. For example, these claims merely these claims merely manipulating datasets, identifying classes of the gathered information for output, which is an insignificant extra-solution activities in the form of manipulating the gathered information. See MPEP §2106.05(g).
For at least these reasons, the claimed inventions of each of dependent claims 2-16 are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 USC 101.
The dependent claims 18, and 20 are rejected using similar analysis as claims 14, and 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 20190179940, “Ross”) in view of Singh et al. (US 10599627 B2, “Singh”) and further in view of Mohan et al. (US 20110295904 A1, “Mohan”).
As of claim 1, Ross discloses A computer-implemented method for improved table identification in a spreadsheet, the method comprising: 
receiving a spreadsheet including at least one table; (Ross discloses [0056, 0070] receiving the structured database such as a spreadsheet including a table).
identifying, using machine learning, one or more classes of a plurality of classes for each cell of the received spreadsheet, (Ross discloses [0070-0071, 0055] identifying the content items can be one or more titles and/or descriptors in a table from a spreadsheet as the resources utilized to generate the training instances for the machine learning model based on information in the table includes values in the cells that the user identified…an entity tagger can identify and annotate each entity with a class).
inducing at least one table in the received spreadsheet based on the one or more identified classes for each cell of the received spreadsheet; and (Ross discloses [0032, 0010] generating the training instances includes generating one or more training instances 
However, Ross may not explicitly disclose all the aspects of the wherein the plurality of classes include corners, a header bottom-left corner, a header bottom-right corner, and not-a-corner, the header bottom-left corner being a cell directly below a visual table header on a left table boundary, and the header bottom-right corner being a cell directly below a visual table header on a right table boundary;
Singh discloses wherein the plurality of classes include corners, a header bottom-left corner, a header bottom-right corner, and not-a-corner, the header bottom-left corner being a cell directly below a visual table header on a left table boundary, and the header bottom-right corner being a cell directly below a visual table header on a right table boundary; (Singh: [col 6 ln 30-50] classify all cells under the headlines (i.e. header) in a hierarchical formed sequence as data headlines including corners cell, and not-a-corner cell… A title can refer to cells at the headline region that cover all cells below. For example, in FIG. 1, "New York" is identified as a title as a headline, determine the headline is at the beginning of a data headline sequence… a header bottom-left corner being a cell “Policy Form” directly below a visual table header "New York" on a left table boundary and the header bottom-right corner being a cell “Wind Deductibles” directly below a visual table header "New York" on a right table boundary in FIG. 1).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Ross and Singh disclosing classifying the cells of the table which are analogous art from the “same field of endeavor”, and, when Singh's classifying all cells under the headlines in a hierarchical formed sequence within a spreadsheet wherein the plurality of classes include corners, a header bottom-left corner, a header bottom-right corner, and not-a-corner, the header bottom-left corner being a cell directly below a visual table header on a left table boundary, and the header bottom-right corner being a cell directly below a visual table header on a right table boundary would be obvious. The motivation to combine Ross and Singh is to provide a system to process a hierarchical formed table with multiple rows, columns, headlines and values efficiently. (See Singh [col 2 ln 11-50]).
However, Ross in view of Singh may not explicitly disclose all the aspects of the visually identifying a position of each of the induced at least one table in the spreadsheet.
visually identifying a position of each of the induced at least one table in the spreadsheet. (Mohan: [0002, 0010] visually determine how the data is group within spreadsheet… identify each data clusters (i.e. position) in spreadsheet file and to transform into a materialized table view).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Ross in view of Singh and Mohan disclosing classifying the cells of the table which are analogous art from the “same field of endeavor”, and, when Mohan's grouping data within spreadsheets by identifying the edge and the cells between of the table was combined with Ross in view of Singh's generating a trained machine learning model based on a search query result with a plurality of content items, the claimed limitation on the visually identifying a position of each of the induced at least one table in the spreadsheet
As of claim 2, Ross in view of Singh and Mohan discloses The method according to claim 1, wherein using machine learning includes using a neural network model, and wherein the method further comprises: (Ross discloses [0005] Various machine learning models can be utilized in implementations, such as neural network models, support vector machines, Bayesian networks, etc.).
receiving a dataset including a plurality of spreadsheets, (Ross discloses [0057] receiving query data (i.e. dataset) from the structured databases includes, inter alia, sales data in spreadsheets… Mohan also discloses [0117] receive individual lines of information (i.e. dataset) included in a file 326 (e.g., a spreadsheet data file, a database file, etc.) stored in an electronic storage medium).
wherein at least one spreadsheet of the plurality of spreadsheets includes at least one table; (Ross discloses [0070] search engine can identify a table from a database and/or spreadsheet as a resource and training module can generate training instances for the machine learning model based on information in the table. Mohan also discloses [0020] multiple tables (i.e. at least one table) within a spreadsheet can be supported, with each table being of a different type. Titles and section headers associated with each table can also be identified).
processing the dataset to produce an annotated dataset, the annotated dataset including a plurality of annotated spreadsheets having identified tables, corners, and header rows; and (Ross discloses [0055, 0070] entity tagger configured to identify and annotate entity references in one or more segments… a table from a spreadsheet as a resource and training module can generate training instances for the machine learning model based on information in the table. Indexing module can identify a table name, a column name, and/or other descriptor of the resource table as values in the cells by which to index the machine learning model).
training the neural network model using the annotated dataset, the neural network model configured to output one or more classes of the plurality of classes for each cell of a received spreadsheet. (Ross discloses [0010, 0070] machine learning model output for presentation to the user is based on one or more predicted values of the annotated entities generated over the machine learning model… trained to enable prediction of probabilities for each of X classes for each cell of a received spreadsheet, and output include indications of multiple of those classes along with an indication of the corresponding probability for each of the classes… a table from a spreadsheet as a resource and training module can generate training instances for the machine learning model based on information in the cells of the table). 
As of claim 11, Ross in view of Singh and Mohan discloses The method according to claim 1, wherein each cell of the received spreadsheet includes a predetermined amount of channels that encode one or more of visual and other features of the cell, and (Ross discloses [0014, 0029] Determining that the machine learning model is responsive to the search query is based on matching one or more features with visual notification of the search query to the content items (i.e. cells) of the received spreadsheet stored in the index in association with the machine learning mode).
wherein identifying, using machine learning, one or more classes of the plurality of classes for each cell of the received spreadsheet includes classifying each cell of the received spreadsheet based on the predetermined amount of channels that encode the one or more of visual and other features of the cell. (Ross discloses [0070-0071, 0055, Claim 12] identifying the content items can be one or more titles and/or descriptors in a table from a database and/or spreadsheet as the resources utilized to generate the training instances for the machine learning model based on information in the table includes values in the cells that the user identified…an entity tagger can identify and annotate each entity with one or more features… determining that the machine learning model is responsive to the search query is based on matching the cells one or more features of the search query to the content 
As of claim 12, Ross in view of Singh and Mohan discloses The method according to claim 11, wherein classifying each cell of the received spreadsheet is further based on an immediate surrounding context of the cell. (Mohan discloses [0020] multiple tables within a spreadsheet can be supported, with each table being of a different type with the each classified cell. Titles and section headers (i.e. immediate surrounding context) associated with each table can also be identified).
As of claim 13, Ross in view of Singh and Mohan discloses The method according to claim 1, wherein inducing the at least one table in the received spreadsheet based on the one or more identified classes for each cell of the received spreadsheet includes using a probabilistic graphical model to induce the at least one table. (Ross discloses [0010] a machine learning model (i.e. probabilistic graphical model) can be trained to enable prediction of probabilities for each identified X classes of each cell of the received spreadsheet provided as machine learning model output for presentation to the user is based on one or more probabilities predicted values generated over the machine learning model to induce the table).
As of claim 14, Ross in view of Singh and Mohan discloses The method according to claim 13, wherein inducing, using the probabilistic graphical model, the at least one table in the received spreadsheet includes: 
estimating probabilities of corners appearing at an intersection of corresponding boundary lines; (Ross discloses [0010] a machine learning model (i.e. probabilistic graphical model) can be trained to enable prediction of probabilities for each of X classes of each cell of the received spreadsheet, and output can include indications of multiple of those classes along with an indication of the corresponding probability that satisfies a threshold for each of the classes).
computing a spatial confidence score of each candidate table; and (Ross discloses [0010] the machine learning model generates multiple predicted value(s), e.g., a range of values, a primary value with a standard deviation, a set of confidence intervals (i.e. confidence score) and the single value is based on one of those predicted values).
select each candidate table as the table when the spatial confidence score of the table is greater than a predetermined threshold. (Ross discloses [0010] the machine learning model outputs the indications for all of the classes having a corresponding probability that satisfies a threshold can be provided, along with their corresponding probabilities for the candidate table).
Regarding claims 17 and 19, 18, and 20, these claims recite the system/computer-readable storage device performed by the method of claims 1, 14, and 2, respectively; therefore, the same rationale of rejection is applicable.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Singh and Mohan and further in view of Chen et al. (US 20170124432 A1, “Chen”).
As of claim 3, Ross in view of Singh and Mohan discloses The method according to claim 1, 
	However, Ross in view of Singh and Mohan may not explicitly disclose all the aspects of the wherein the plurality of classes include a top-left corner, a top-right corner, a bottom-left corner, a bottom-right corner, and not-a-corner.
Chen discloses wherein the plurality of classes include a top-left corner, a top-right corner, a bottom-left corner, a bottom-right corner, and not-a-corner. (Chen discloses [0039, 0056] using a multi-class classifier on refines of the image feature map… are extracted the cell by dividing the image into N x N grids including the center (i.e. not-a-corner), upper-left, upper right, lower left, and lower right corner (i.e. corner class)).
wherein the plurality of classes include a top-left corner, a top-right corner, a bottom-left corner, a bottom-right corner, a 34MS Docket No.: 404475-US-NPPATENT APPLICATION header bottom-left corner, a header bottom-right corner, and not-a-corner would be obvious. The motivation to combine Ross in view of Singh and Mohan and Chen is to provide a method for automating the task of annotation for image-related questions and improving human-computer interfacing with efficiently. (See Chen [0002]).
As of claim 4, Ross in view of Singh and Mohan discloses The method according to claim 2, further comprising: 
However, Ross in view of Singh and Mohan may not explicitly disclose all the aspects of the extracting, from each table of the annotated dataset, corner cells of the table and a predetermined amount of not-a-corner cells of the table; and
applying at least one regularization technique to the annotated dataset based on the extracted corner cells of each table and the predetermined amount of not-a-corner cells of each table.
Chen discloses extracting, from each table of the annotated dataset, corner cells of the table and a predetermined amount of not-a-corner cells of the table; and (Chen discloses [0056] extracting the feature map by dividing the image into N x N grids (i.e. table) including the center (i.e. not-a-corner cell), upper left, upper right, lower left, and lower right corners in each cell of the original image… from the VQA (Visual question answering) (i.e. annotated) datasets).
applying at least one regularization technique to the annotated dataset based on the extracted corner cells of each table and the predetermined amount of not-a-corner cells of each table. (Chen discloses [0027, 0059] Convolving the configurable convolutional kernels with image feature maps adaptively represents each region's importance for a question-guided attention map within the attentions extraction part to the VQA (Visual question answering) (i.e. annotated) datasets… extracts the D-dimension feature vector for each cell of the N×N (i.e. table) grid image feature map is the concatenation of N×N×D-dimensional feature vectors which includes the corners and a certain number of center (i.e. not-a-corner cell) in the cell of the original image).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Ross in view of Singh and Mohan and Chen disclosing classifying the cells of the table which are analogous art from the “same field of endeavor”, and, when Chen's using configurable convolutional neural network (ABS-CNN) to determine the attention feature map for the image grids was combined with Ross in view of Singh and Mohan's generating a trained machine learning model based on a search query result with a plurality of content items, the claimed limitation on the extracting, from each table of the annotated dataset, corner cells of the table and a predetermined amount of not-a-corner cells of the table; and
applying at least one regularization technique to the annotated dataset based on the extracted corner cells of each table and the predetermined amount of not-a-corner cells of each table would be obvious. The motivation to combine Ross in view of Singh and Mohan and Chen is to provide a method for automating the task of annotation for image-related questions and improving human-computer interfacing with efficiently. (See Chen [0002]).
As of claim 5, Ross in view of Singh, Mohan and Chen discloses The method according to claim 4, wherein the predetermined amount of not-a-corner cells of the table include not-a-corner cells of tables from predetermined locations in the table. (Ross discloses 
As of claim 6, Ross in view of Singh, Mohan and Chen discloses The method according to claim 5, wherein the predetermined locations of not-a-corner cells of tables include one or more of a table center of the table, midpoints of sides of the table, gaps between the headers and data of the table, cells surrounding table corners of the table, and random cells normally distributed around corners of the table. (Chen discloses [0059] the center cells of grids of the original image. Ross discloses [0032] a title of the table or a column descriptor from the table… Mohan discloses [0020] Titles and section headers associated with each table can be identified for not-a-corner cells of tables).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Singh, Mohan and Chen and further in view of Malak et al. (US 20180341839 A1, “Malak”).
As of claim 7, Ross in view of Singh, Mohan and Chen discloses The method according to claim 4, 
However, Ross in view of Singh, Mohan and Chen may not explicitly disclose all the aspects of the wherein the at least one regularization technique includes one or more of i) undersampling, based on a hyper-parameter that optimized on a validation set, a number of not-a-corner cells for each table, 
ii) applying a dropout in an architecture of the neural network model, 
iii) applying data augmentation to introduce additional corner examples with synthetic noise, where each synthetic example adds a small random noise around a corner cell to cells not in35MS Docket No.: 404475-US-NPPATENT APPLICATION the table, and 
iv) re-scaling weights for the annotated dataset to provide a total weight for corner cells match a total weight of not-a-corner cells. 
Malak disclose wherein the at least one regularization technique includes one or more of i) undersampling, based on a hyper-parameter that optimized on a validation set, a number of not-a-corner cells for each table, 
ii) applying a dropout in an architecture of the neural network model, 
iii) applying data augmentation to introduce additional corner examples with synthetic noise, where each synthetic example adds a small random noise around a corner cell to cells not in35MS Docket No.: 404475-US-NPPATENT APPLICATION the table, and 
iv) re-scaling weights for the annotated dataset to provide a total weight for corner cells match a total weight of not-a-corner cells. (Malak disclose [0091, 0149, 0010] knowledge service of CNN model with various techniques determine the entities that match an identified pattern of the data with those entities identified by classification... used to enrich the data, e.g., normalize the data, repair the data, and/or augment the data (i.e. data augmentation)…or using max pooling, the output of running the matrix through the convolutional neural networks (CNN) model is a fully connected layer with dropout and softmax output… analyzing the poor signal to noise ratio of the data for corner cell to other cell).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Ross in view of Singh, Mohan and Chen and Malak disclosing classifying the cells of the table which are analogous art from the “same field of endeavor”, and, when Malak's CNN techniques with augmentation data or dropout neurons was combined with Ross in view Mohan and Chen 's generating a trained machine learning model based on a search query result with a plurality of content items, the claimed limitation on the wherein the at least one regularization technique includes one or more of i) undersampling, based on a hyper-parameter that optimized on a validation set, a number of not-a-corner cells for each table, 
ii) applying a dropout in an architecture of the neural network model, 
iii) applying data augmentation to introduce additional corner examples with synthetic noise, where each synthetic example adds a small random noise around a corner cell to cells not in35MS Docket No.: 404475-US-NPPATENT APPLICATION the table, and 
iv) re-scaling weights for the annotated dataset to provide a total weight for corner cells match a total weight of not-a-corner cells would be obvious. The motivation to combine Ross in view of Singh, Mohan and Chen and Malak is to provide a fast and efficient method for determining sentiment from a large of data. (See Malak [0019]).

Claims 9-10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Singh, Mohan and further in view of Malak.
As of claim 9, Ross in view of Singh and Mohan discloses The method of claim 2, 
However, Ross in view of Singh and Mohan may not explicitly disclose all the aspects of the wherein the trained neural network model comprises a convolutional neural network. 
Malak discloses wherein the trained neural network model comprises a convolutional neural network. (Malak discloses [0016] the trained neural network techniques including convolutional neural networks (CNNs), a co-occurrence graph, and bigrams… to improve the accuracy of sentiment analysis).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Ross in view of Singh, Mohan and Chen and Malak disclosing classifying the cells of the table which are analogous art from the “same field of endeavor”, and, when Malak's CNN model was combined with Ross in view Mohan and Chen 's generating a trained machine learning model based on a search query result with a plurality of content items, the claimed limitation on the wherein the trained neural network model comprises a convolutional neural network would be obvious. The motivation to combine 
As of claim 10, Ross in view of Singh and Mohan discloses The method according to claim 2, further comprising: 
However, Ross in view of Singh and Mohan may not explicitly disclose all the aspects of the constructing the neural network model, including a plurality of neurons, configured to output the one or more classes of the plurality of classes for each cell of the received spreadsheet, the plurality of neurons arranged in a plurality of layers, including at least one hidden layer, and being connected by a plurality of connections. 
Malak discloses constructing the neural network model, including a plurality of neurons, configured to output the one or more classes of the plurality of classes for each cell of the received spreadsheet, the plurality of neurons arranged in a plurality of layers, including at least one hidden layer, and being connected by a plurality of connections. (Malak discloses [0149] constructing the output of running the matrix through the CNN is a fully connected layer with dropout and softmax output with a plurality of the nodes (“neurons”) for the cell of the spreadsheet in a neural network… The nodes/neurons in the next-to-last layer in CNN can output any number of any magnitude, and the softmax layer can ensure that the values output from this final layer are in the range of 0 to 1 (indicating probability)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Ross in view of Singh, Mohan and Malak disclosing classifying the cells of the table which are analogous art from the “same field of endeavor”, and, when Malak's CNN techniques with nodes/neurons on the layers was combined with Ross in view Mohan's generating a trained machine learning model based on a search query result with a plurality of content items, the claimed limitation on the constructing the neural network model, including a plurality of neurons, configured to output the one or more classes of the plurality of classes for each cell of the received spreadsheet, the plurality of neurons arranged in a plurality of layers, including at least one hidden layer, and being connected by a plurality of connections would be obvious. The motivation to combine Ross in view of Singh, Mohan and Malak is to provide a fast and efficient method for determining sentiment from a large of data. (See Malak [0019]).
As of claim 15, Ross in view of Singh and Mohan discloses The method according to claim 14, 
	However, Ross in view of Singh and Mohan may not explicitly disclose all the aspects of the wherein the predetermined threshold is a hyper-parameter optimized based on a validation dataset.
Malak discloses wherein the predetermined threshold is a hyper-parameter optimized based on a validation dataset. (Malak discloses [0179] bigrams are generated and a CNN is applied to columns of feature vectors with a hyperparameter and a machine learning model can be modified based on one or more predetermined hyperparameter values on a validation data sample).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Ross in view of Singh, Mohan and Malak disclosing classifying the cells of the table which are analogous art from the “same field of endeavor”, and, when Malak's CNN techniques with a predetermined hyperparameter as threshold was combined with Ross in view Mohan's generating a trained machine learning model based on a search query result with a plurality of content items, the claimed limitation on the wherein the predetermined threshold is a hyper-parameter optimized based on a validation dataset would be obvious. The motivation to combine Ross in view of Singh, Mohan and Malak is to provide a fast and efficient method for determining sentiment from a large of data. (See Malak [0019]).
As of claim 16, Ross in view of Singh and Mohan discloses The method according to claim 2, further comprising: 
 receiving a test dataset, the test dataset including a plurality of spreadsheets, each spreadsheet having at least one table; and evaluating the trained neural network using the received test dataset. 
Malak discloses receiving a test dataset, the test dataset including a plurality of spreadsheets, each spreadsheet having at least one table; and evaluating the trained neural network using the received test dataset. (Malak discloses [0043, 0163, 0082] a cloud-based data enrichment service can receive data from various data sources of particular tables, or datasets as sampled (i.e. test dataset)… the training data to be used for training the word embedding model can include a spreadsheet or table… data analyzed by profile engine, may be evaluated to compute a pattern metric (e.g., a statistical frequency of different patterns in the data) for each of the different patterns identified in the training data).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Ross in view of Singh, Mohan and Malak disclosing classifying the cells of the table which are analogous art from the “same field of endeavor”, and, when Malak's evaluation the tested dataset samples was combined with Ross in view Mohan's generating a trained machine learning model based on a search query result with a plurality of content items, the claimed limitation on the receiving a test dataset, the test dataset including a plurality of spreadsheets, each spreadsheet having at least one table; and evaluating the trained neural network using the received test dataset would be obvious. The motivation to combine Ross in view of Singh, Mohan and Malak is to provide a fast and efficient method for determining sentiment from a large of data. (See Malak [0019]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Singh and Mohan, Chen and Malak and further in view of Takeda et al. (US 20130022278 A1, “Takeda”).
As of claim 8, Ross in view of Singh and Mohan, Chen and Malak discloses The method according to claim 7,
However, in view of Mohan, Chen and Malak may not explicitly disclose all the aspects of the wherein the synthetic noise follows a symmetric bimodal normal distribution with peaks at edges of an input cell and a predetermined formula. 
Takeda discloses wherein the synthetic noise follows a symmetric bimodal normal distribution with peaks at edges of an input cell and a predetermined formula. (Takeda discloses [0113] the image processing apparatus determines the detection region with the small symbol element (i.e. input cell)… whether the similarity between the comparative image indicating noise and the detection region falls within the reference range… calculate the similarities using a formula (i.e. predetermined) between all the detection regions and the comparative image, and generate a distribution of similarities with two peaks (i.e. bimodal normal distribution with peaks) within the reference range of edge… the controller identifies the value of the variations is equal to a threshold value).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Ross in view of Singh, Mohan and Malak and Takeda disclosing classifying the document which are analogous art from the “same field of endeavor”, and, when Takeda's calculating and generating a distribution of similarities with two peaks was combined with Ross in view Mohan, Chen and Malak's generating a trained machine learning model based on a search query result with a plurality of content items, the claimed limitation on the wherein the synthetic noise follows a symmetric bimodal normal distribution with peaks at edges of an input cell and a predetermined formula would be obvious. The motivation to combine Ross in view of Singh and Mohan, Chen and Malak and Takeda is to provide a fast and efficient method for determining sentiment from a large of data. (See Takeda [0019]).

Conclusion
                                                                                                                                                                                            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176